     Case 1:19-cv-01420-DAD-SAB Document 25-3 Filed 09/24/19 Page 1 of 29




June 26, 2017

Patrick Talbott,
        T        Conttract Manageer
Californiia Departmennt of Housin
                                ng and Comm
                                          munity Deveelopment
Division of Financiall Assistance
2020 Weest El Caminno Avenue, Suite
                                S    400
Sacramen nto, CA 958833

Scott Tan
        ngenberg, Acting Forest Supervisor
Stanislau
        us National Forest
                    F
19777 Grreeley Road
Sonora, CA
        C 95370

Elliot Vaander Kolk, CDBG-NDR
                     C          R Project Co
                                           oordinator
Sierra Neevada Conseervancy
11521 Bllocker Drivee, Suite 205
Auburn, CA 95603

Transmittted via emaiil: ca-ndrc@
                                @hcd.ca.gov


                         Re: Com
                               mments—Ado
                                        option of Reeforestation FEIS
                             Com
                               mments—Ado
                                        option of Reecovery FEIS S


Dear Mr.. Talbott, Mrr. Tangenberrg, and Mr. Vander
                                             V      Kolkk:

We, the undersigned
        u             organization
                                 ns, are writinng to urge thhe Californiaa Departmennt of Housingg and
Commun  nity Developpment (HCD) to withdraw    w its propossal to accept a grant of $228,604,459 ffrom
the Trum
       mp Administrration’s Dep partment of Housing
                                              H         andd Urban Deveelopment (H  HUD) to condduct
logging, herbicide sp
                    praying, and artificial tree planting onn approximaately 25,000 acres (abouut 39
square miles)
       m      within the Rim firee of 2013 on the Stanislaaus National Forest. Wee also urge you to
withdraw
       w your propo osal to adopt the U.S. Forest Service’s 2014 and 2016 Enviroonmental Im    mpact
Statemennts (EISs) as a means to comply with  h the Nationaal Environm mental Policyy Act (NEPA A) as


Re: Com
      mments on Ad
                 doption of Reforestation
                            R           n FEIS and R
                                                   Recovery FE
                                                             EIS         Page 1 off 9
June 26, 2017
                                          Declaration of Chad Hanson, Exhibit 3, Page 1
     Case 1:19-cv-01420-DAD-SAB Document 25-3 Filed 09/24/19 Page 2 of 29


those documents are insufficient and/or significantly outdated with respect to several key issues
such as climate change impacts and natural regeneration of conifer forest. Moreover, as
discussed in separate comments, HCD must comply with the California Environmental Quality
Act (CEQA) before taking any steps to approve or carry out any part of the overall project for
which HUD funds are sought.

The HCD proposal is based on two premises: first, that there is little or no natural post-fire
regeneration of conifer seedlings and saplings in high-intensity fire patches in the Rim fire area,
and second, that there are large areas of barren ground where there is significant erosion potential
in these high-intensity fire patches. However, neither of these premises reflects the reality of the
Rim fire as it exists today in the areas that have not been logged.

As we discuss below, implementation of the HCD proposal would: (a) severely undermine
California’s goals in fighting climate change and supporting the Paris Accord; (b) destroy
abundant natural forest regeneration that has increased substantially since the Forest Service last
gathered field data in the Rim fire area in 2015; (c) strip vegetation from tens of thousands of
acres on which post-fire growth is now stabilizing soils and thus cause widespread erosion and
watershed damage; and (d) destroy thousands of acres of ecologically vital and unique post-fire
habitat, which a growing consensus of scientists is identifying as some of the most important
forest wildlife habitat in the western U.S.

For these reasons, the logging/tree-plantation proposal should be withdrawn, and the grant of
$28,604,459 should be rejected. Also, before further actions are taken in the Rim fire area, HCD
must both comply with CEQA and prepare a supplemental draft EIS under NEPA that fully
considers and analyzes previously unaddressed climate change impacts and significant new
information and changed circumstances that have occurred in the past two years of natural
succession and which the 2014 and 2016 EISs did not address or incorporate into their analyses.1
The 2014 and 2016 Rim fire EISs cannot be relied upon as to (1) analyses that never occurred, or
(2) information, such as the natural regeneration information, that is outdated and in error, and
therefore, HCD cannot comply with either NEPA or CEQA by simply adopting the prior Rim
fire EISs.

Failure to Analyze Climate Change Impacts of Logging

The funding at issue here seeks, among other things, to be used within the 2013 Rim Fire area to
support (1) logging biomass material by chipping and removing to a biomass facility, (2) piling
and burning woody material on site, as well as (3) artificially planting trees on about 25,000
acres. The woody biomass combustion is not carbon-neutral, as acknowledged by numerous


1
  24 C.F.R. § 58.52 (“An adopted EIS may have to be revised and modified to adapt it to the
particular environmental conditions and circumstances of the project if these are different from
the project reviewed in the EIS. In such cases the responsible entity must prepare, circulate, and
file a supplemental draft EIS in the manner prescribed in §58.60(d) and otherwise comply with
the clearance and time requirements of the EIS process . . . .”)


Re: Comments on Adoption of Reforestation FEIS and Recovery FEIS         Page 2 of 9
June 26, 2017
                                          Declaration of Chad Hanson, Exhibit 3, Page 2
       Case 1:19-cv-01420-DAD-SAB Document 25-3 Filed 09/24/19 Page 3 of 29


scientific studies (see, e.g., Brandão et al. 2013, Repo et al. 2011, Searchinger et al. 2009),2 the
Intergovernmental Panel on Climate Change (IPCC), and the EPA’s science advisors. Rather,
the combustion of wood for energy instantaneously releases virtually all of the carbon in the
wood to the atmosphere as CO2. Further, burning wood for energy is typically less efficient, and
thus far more carbon-intensive per unit of energy produced, than burning fossil fuels (even coal).
Measured at the smokestack, replacing fossil fuels with biomass actually increases CO2
emissions.3 One recent study found that the climate impact per unit of CO2 emitted seems to be
even higher for the combustion of slow-growing biomass than for the combustion of fossil
carbon in a 100-year time frame.4 Thus, the warming effect from biogenic CO2 can continue for
decades or even centuries depending on the “feedstock.” As just one example of the impacts of
bioenergy, measured at the smokestack, burning forests for kilowatts emits 45% more CO2 than
burning coal, for an equivalent amount of energy produced.5

This CO2 impact of burning logs and woody material in biomass plants (or piling and burning
them on-site) must be addressed by HCD. The substantial greenhouse gas impacts of these
desired actions remain unanalyzed, however, because the 2014 and 2016 Rim fire EISs, on
which HCD seeks to rely, did not analyze these impacts. Therefore, HCD must conduct this
analysis itself and cannot simply adopt the 2014 and 2016 Rim fire EISs.

This is a major issue because, to date, roughly 4,000 to 5,000 acres of the planned logging in the
Rim fore area has been completed,6 which means that most of the acres planned for logging and
artificial planting have not been logged. Whether or not the remaining acres become logged is
therefore highly dependent on the HCD funding, as are the resulting climate change impacts of

2
  Searchinger, T.D., et al. 2009. Fixing a critical climate accounting error. Science 326: 527-528;
Repo, A., M. Tuomi, and J. Liski. 2011. Indirect carbon dioxide emissions from producing
bioenergy from forest harvest residues. Global Change Biology Bioenergy 3: 107-115; Brandão,
M., et al. 2013. Key issues and options in accounting for carbon sequestration and temporary
storage in life cycle assessment and carbon footprinting. International Journal of Life Cycle
Assessment 18: 230-240.
3
  Typical CO2 emission rates for facilities: Gas combined cycle 883 lb CO2/MWh; Gas steam
turbine 1,218 lb CO2/MWh; Coal steam turbine 2,086 lb/CO2/MWh; Biomass steam turbine
3,029 lb CO2/MWh. Sources: EIA, Electric Power Annual, 2009: Carbon Dioxide Uncontrolled
Emission Factors. Efficiency values used to calculate emissions from fossil fuel facilities
calculated using EIA heat rate data. (http://www.eia.gov/cneaf/electricity/epa/epat5p4.html);
biopower efficiency value is 24%, a standard industry value.
4
 Holtsmark, B. 2013. The outcome is in the assumptions: analyzing the effects on atmospheric
CO2 levels of increased use of bioenergy from forest biomass. Global Change Biology Bioenergy
5: 467-473.
5
 See http://pfpi.net/wp-content/uploads/2014/08/PFPI-GHG- rule-writeup-August-7.pdf;
http://www.sciencedirect.com/science/article/pii/S0301421512001681)
6
    See page 3 of Appendix C of the Record of Decision for the Forest Service’s 2016 Rim fire EIS

Re: Comments on Adoption of Reforestation FEIS and Recovery FEIS         Page 3 of 9
June 26, 2017
                                          Declaration of Chad Hanson, Exhibit 3, Page 3
     Case 1:19-cv-01420-DAD-SAB Document 25-3 Filed 09/24/19 Page 4 of 29


logging these remaining acres of post-fire habitat, and burning the resulting logs and woody
material to generate kilowatts (or simply piling and burning them).

The failure of the 2014 and 2016 Rim fire EISs to fully analyze the climate impacts of burning
forest-sourced woody biomass are documented in the EISs (or their associated record of
decision) themselves. On page 23 of the Forest Service’s 2014 EIS regarding post-fire logging
in the Rim fire, the Forest Service states the following with regard to biomass logging: “Biomass
treatments would entail the mechanical removal of un-merchantable trees between 4 inches and
16 inches dbh.” Page 8 of the 2014 Record of Decision (ROD) then states that the decision
authorizes “2,671 acres of biomass removal” on national forest lands in the Rim fire area.
Therefore, the 2014 EIS (pp. 65-74) analyzed climate change impacts from greenhouse gas
emissions based only on removal of small snags (generally less than 16 inches in diameter) on
2,671 acres.

The 2014 decision authorized the logging of 15,383 acres of post-fire habitat through “salvage
logging” for lumber, plus several thousand acres of additional logging for lumber in post-fire
habitat along dirt roads not maintained for public use. However, by the time of the Forest
Service’s 2016 EIS—which incorporated the 2014 EIS and added over 22,000 acres of
“reforestation” and herbicide spraying, plus a few thousand acres of additional post-fire
logging—the agency fundamentally changed the planned logging, after acknowledging that the
unlogged fire-killed trees were no longer merchantable as lumber, due to some decay. The
Forest Service stated that planned logging would now be conducted for biomass burning for
energy production instead of as standard “salvage” logging.7

As a result of the change in plans, the acreage that was changed to biomass logging has not been
analyzed in the 2014 and 2016 EISs with respect to the climate change impacts of the greenhouse
gas emissions that will result from burning in biomass plants (or piling and burning) fire-killed
trees of all sizes on more than 20,000 acres, as opposed to removing and burning as biomass just
small snags on only 2,671 acres;8 nor did the EISs analyze the climate change, or wildlife
habitat, impacts of the additional $22 million grant from the Trump Administration that would be
used to create new forest biomass energy production plants in California. Consequently, these

7
 See pages 2-3 of Appendix C of the Record of Decision for the Forest Service’s 2016 Rim fire
EIS
8
  On pages 2-3 of Appendix C of the Record of Decision for the 2016 EIS, the Forest Service
attempts to dismiss this issue by suggesting that, on page 71 of the 2014 EIS, greenhouse gas
emissions were analyzed as being the same for logging for lumber versus burning all trees that
are cut for bioenergy, but there is no such analysis in the 2014 EIS, and nowhere does it assess
the immediate greenhouse gas emissions that would result from completing the entire logging
project and burning all cut trees (all sizes on all acres) for bioenergy. The tables on pages 68-72
of the 2014 EIS explicitly pertain only to removal of small trees (under 16 inches) on about
7,000 acres of combined biomass and pile burning activities—not to the full acreage of logging,
or to medium and large snags, where the vast majority of the carbon is stored. Therefore, the
greenhouse gas emissions from completing the full logging project as planned in the EISs was
never analyzed.

Re: Comments on Adoption of Reforestation FEIS and Recovery FEIS         Page 4 of 9
June 26, 2017
                                          Declaration of Chad Hanson, Exhibit 3, Page 4
     Case 1:19-cv-01420-DAD-SAB Document 25-3 Filed 09/24/19 Page 5 of 29


deficiencies must be analyzed in a supplemental draft EIS, as required by the regulations at issue
here.

Most Areas Planned for Logging and Reforestation Now Have Abundant New Conifer
Growth, Which Would be Killed by Planned Logging

Not only does HCD funding seek to finance biomass burning, it seeks to create tree plantations
(via artificial planting) in areas that would not need to be artificially planted absent the logging.
Rather, as discussed below, unlogged areas of the Rim fire now contain abundant natural
regeneration that must be addressed.

The Forest Service’s 2016 EIS (p. 233) states that, in 2014 and 2015 (just one to two years post-
fire), the Forest Service gathered data on natural post-fire conifer regeneration within field plots.
The 2016 EIS (p. 240) acknowledged that the Forest Service’s post-fire logging operations killed
72% of the natural post-fire conifer regeneration, but the EIS (p. 256) downplayed this impact by
reporting that there was no conifer regeneration in 71% of the Forest Service’s plots within high-
intensity fire patches. However, in 2017 (four years post-fire), after two to three more years of
post-fire growth and recruitment of new conifer seedlings and saplings, these 2014/2015 data are
now outdated and inaccurate. Consequently, this new information must be addressed, and as a
result, neither the 2014 nor the 2016 EISs can be relied upon under either NEPA or CEQA to
conduct further logging, herbicide-spraying, or reforestation activities in the Rim fire.

Specifically, due to abundant new natural recruitment of conifer seedlings in high-intensity fire
patches in 2016 and 2017, there is now natural conifer regeneration in well over 80% of field
plots (see Appendix A, B), and even the relatively few plots with no conifer regeneration within
plot boundaries have conifer seedlings/saplings growing just outside the plots. Overall, there are
now hundreds of naturally regenerating conifer seedlings/saplings growing in the high-intensity
fire patches—and thousands per acre in many places. Nowhere has the impact of planned
logging on this new forest regeneration growth been analyzed under NEPA or CEQA, nor has
the EISs’ claimed reforestation need been reevaluated under NEPA or CEQA in light of this new
information. Moreover, nowhere has the climate change impacts of crushing and killing this
abundant and vigorous new forest growth—and the resulting release of CO2, as well as the
forgone or reduced carbon sequestration opportunities—been analyzed under NEPA or CEQA.
Thus, in order to adequately and meaningfully address this new natural conifer regeneration, a
supplemental draft EIS is necessary.




Re: Comments on Adoption of Reforestation FEIS and Recovery FEIS         Page 5 of 9
June 26, 2017
                                          Declaration of Chad Hanson, Exhibit 3, Page 5
     Case 1:19-cv-01420-DAD-SAB Document 25-3 Filed 09/24/19 Page 6 of 29




Typical natural
        n       coniffer regenera
                                ation in largee high-intenssity fire patcches in Rim ffire, June 20016.
(See also
        o Appendix B)
                   B

The Log
      gging Plan’s Watershed
                           d Goals are Misguided, and the Plaan Would H
                                                                      Harm, Not H
                                                                                Help,
Watersh
      heds

As mentiioned above,, one of the two
                                   t main preemises of thhe proposed llogging plann in the Rim fire
is the asssumption, baased on Forest Service su  urveys conduucted in 2014/2015, thatt there is loww or
no groun nd cover in high-intensity
                     h            y fire patchees, creating ppotential for significant eerosion and
sedimenttation in wattersheds duriing rains. However, as w   with natural conifer regeeneration, thiis
premise is i now outdaated and inacccurate. In reality,
                                                 r       unloggged high-inntensity fire areas
consistenntly have 90--100% groun nd cover (Ap   ppendix A)— —far higher than the threesholds usedd by
the Foresst Service to indicate pottential for errosion.

Moreoveer, post-fire logging,
                     l         becaause it is gro
                                                ound-based, using heavyy machinery,, kills and
removes nearly all off the existing
                                  g ground cov  ver, and creaates increaseed potential ffor erosion aand
sedimenttation in wattersheds; these effects tennd to be chroonic and lonng-lasting aft
                                                                                      fter post-fire
        9
logging. So, for thiss reason as well,
                                  w the Forest Service’ss 2014 and 22016 EISs caannot be law       wfully
adopted under
        u      NEPA A or CEQA.

The Loggging Plan Would
                  W      Destrroy Nearly 20,000
                                          2      Acrees of Uniquee, Imperiled
                                                                            d, and Highlly
Biodiverrse “Compleex Early Serral Forest” Wildlife Haabitat

The vast majority of ecologists seee the rare and
                                              a unique foorest type caalled “compllex early seraal
forest”, or
         o “snag foreest habitat” (patches
                                  (        of forest
                                              fo     dominaated by snaggs, downed logs, montanne
chaparrall, and regeneeration of co
                                  onifers and oaks)
                                              o      as highhly importantt wildlife haabitat, not “fuuel”
or “wastee”. For exam
                    mple, in Septtember 2015, over 260 sccientists sennt a letter to PPresident Obbama

9
 Wagenb  brenner, J.W
                    W., L.H. MaccDonald, R.N  N. Coats, P.R  R. Robichauud, and R.E. BBrown. 20155.
Effects of
        o post-fire saalvage loggiing and a skiid trail treatm
                                                             ment on grouund cover, sooils, and
sedimentt production in the interior western United
                                              U         Statess. Forest Ecoology and M
                                                                                     Management 335:
176-193.

Re: Com
      mments on Ad
                 doption of Reforestation
                            R           n FEIS and R
                                                   Recovery FE
                                                             EIS         Page 6 off 9
June 26, 2017
                                          Declaration of Chad Hanson, Exhibit 3, Page 6
     Case 1:19-cv-01420-DAD-SAB Document 25-3 Filed 09/24/19 Page 7 of 29


and Congress opposing proposals to conduct more logging of snag forest habitat on federal
public lands, noting that “‘complex early seral forest,’ or ‘snag forest,’ is quite simply some of
the best wildlife habitat in forests”.10 As the scientists concluded:

       Though it may seem at first glance that a post-fire landscape is a catastrophe,
       numerous scientific studies tell us that even in the patches where forest fires burn
       most intensely, the resulting wildlife habitats are among the most ecologically
       diverse on western forestlands and are essential to support the full richness of
       forest biodiversity. Post-fire conditions also serve as a refuge for rare and
       imperiled wildlife species that depend upon the unique habitat features created by
       intense fire. These include an abundance of standing dead trees, or “snags,” which
       provide nesting and foraging habitat for woodpeckers and many other plant and
       wildlife species responsible for the rejuvenation of a forest after fire. The post-fire
       environment is rich in patches of native flowering shrubs that replenish soil
       nitrogen and attract a diverse bounty of beneficial insects that aid in pollination
       after fire. Small mammals find excellent habitat in the shrubs and downed logs,
       providing food for foraging spotted owls. Deer and elk browse on post-fire shrubs
       and natural conifer regeneration. Bears eat and disperse berries and conifer seeds
       often found in substantial quantities after intense fire, and morel mushrooms,
       prized by many Americans, spring from ashes in the most severely burned forest
       patches.

Moreover, while logging advocates promote the logging of snag forest and subsequent artificial
tree planting, and describe these logging policies as creating “heterogeneity” and “resilience,”
the 262 scientists who wrote the September 2015 letter specifically rejected this claim as
unscientific. The scientists concluded that this “unique habitat [snag forest habitat] is not
mimicked by clearcutting,” and pointed out that snag forest habitat “is the least protected of all
forest habitat types, and is often as rare, or rarer, than old-growth forest.” Further, they noted
that the published science strongly indicates that logging destroys snag forest habitat, severely
harms natural forest regeneration, and often increases, rather than decreases, future fire intensity.

The HCD proposal would promote the destruction of this important habitat in the Rim fire area.
In addition, since the last time the Forest Service conducted field surveys in the Rim fire, in
2014/2015, there may be many rare and sensitive plant species that have grown in, and which
would be harmed by planned ground-based logging, herbicide spraying, and artificial tree
planting.

Objections to HCD’s Public Process and Request for Release of Funds

In addition to the issues described above, HCD has failed to provide for meaningful public
comment. HCD intends to request release of funds on June 27, 2017, and thus HCD can not
evaluate and address public comments before taking action. We are thus notifying HCD of our
objection to any request for release of funds under either NOI pursuant to 24 C.F.R sections

10
  See http://johnmuirproject.org/wp-
content/uploads/2015/09/Final2015ScientistLetterOpposingLoggingBills.pdf

Re: Comments on Adoption of Reforestation FEIS and Recovery FEIS         Page 7 of 9
June 26, 2017
                                          Declaration of Chad Hanson, Exhibit 3, Page 7
     Case 1:19-cv-01420-DAD-SAB Document 25-3 Filed 09/24/19 Page 8 of 29


58.73 and 58.75(b) and (d). Specific grounds for objection include, but are not necessarily
limited to, HCD’s failure to comply with 24 C.F.R. sections 58.14 (requiring coordination of
federal and state environmental review responsibilities), 58.52 (requiring preparation of a
supplemental EIS if the “project” under consideration is different from that considered in the
adopted EIS), and 58.53 (requiring evaluation of environmental factors not previously addressed,
analysis of consistency between the project under consideration and the project evaluated in the
prior EIS, and updating of EIS to reflect “new environmental issues and data . . . which may have
significant environmental impact on the project area covered by the prior EIS”).

The basis, facts, and legal authority for these objections are as set forth in this letter and in the
separate Center for Biological Diversity comments. In brief summary, HCD has failed to
supplement the EIS as required by 24 C.F.R. section 58.52 because the “whole project” under
HCD’s consideration is considerably broader than, and different from, the discrete components
of the Project HCD claims were addressed in the 2014 FEIS and 2016 FEIS. Further, HCD has
failed to make or support the findings required by 24 C.F.R. section 58.53 because it has failed to
consider new environmental data on natural regeneration, as well as differences between the
Project under consideration and the activities contemplated in the 2014 FEIS and 2016 FEIS.
Finally, HCD has failed to coordinate its state and federal environmental review obligations as
required by 24 C.F.R. section 58.14 by failing to conduct any CEQA review, failing to give
adequate notice of any intent to rely on the 2014 FEIS or 2016 FEIS in lieu of a CEQA
document, and failing to determine whether (and/or improperly determining that) the 2014 FEIS
and 2016 FEIS meet the requirements of the CEQA Guidelines.

We ask that HCD notify us immediately if a request for release of funds is submitted to HUD so
that a separate notice of objection may be lodged with HUD and the State as quickly as possible.
Please direct electronic notice to Justin Augustine (jaugustine@biologicaldiversity.org).

Conclusion

The HCD proposal, and the Forest Service EISs, do not acknowledge the current situation on the
ground in the Rim Fire area, and thus do not adequately address impacts as required by both
NEPA and CEQA. If spent as proposed, the federal funds would contribute to the degradation of
the forest habitat, not its regeneration. Acquiring and expending the funds based on the Forest
Service EISs would be a disservice to the environment and the people of California who are
committed to preserving and protecting healthy forests.

Sincerely,


Justin Augustine, Attorney
Center for Biological Diversity
1212 Broadway, Suite 800
Oakland, CA 94612

/s/ Chad Hanson                                       /s/ Kathryn Phillips
Chad Hanson, Ph.D., Ecologist                         Kathryn Phillips, Director


Re: Comments on Adoption of Reforestation FEIS and Recovery FEIS         Page 8 of 9
June 26, 2017
                                          Declaration of Chad Hanson, Exhibit 3, Page 8
Case 1:19-cv-01420-DAD-SAB Document 25-3 Filed 09/24/19 Page 9 of 29




                               Declaration of Chad Hanson, Exhibit 3, Page 9
    Case 1:19-cv-01420-DAD-SAB Document 25-3 Filed 09/24/19 Page 10 of 29


John Muir Project of Earth Island Institute   Sierra Club California
P.O. Box 897                                  909 12th St., Suite #202
Big Bear City, CA 92314                       Sacramento, CA 95814-2920




Re: Comments on Adoption of Reforestation FEIS and Recovery FEIS         Page 9 of 9
June 26, 2017
                                         Declaration of Chad Hanson, Exhibit 3, Page 10
       Case 1:19-cv-01420-DAD-SAB Document 25-3 Filed 09/24/19 Page 11 of 29


                                                    Appendix A
   Natural Conifer Regeneration in High-Intensity Fire Areas Currently Proposed for Logging,
  Herbicide-Spraying, and Tree Plantations in the Rim fire (0.02-hectare plots [1/20th of an acre
            each] spaced by 100 meters along transects conducted on June 1-2, 2017).

Date     Unit #   Pl   Center UTM      Total   Fir/    Pond./Sugar   Height 1    Deceased     Elev.   Surveyor   Ground
                  ot   Coordinates             Cedar   Pine          m           Seedlings                       cover
                  ID                                                                                             %
6/1/17   BB036    T1   11 S 0244824;   17      14      3             1           0            1383    CS, CH,    90-100
                       4192942                                       Ponderosa                m       TC

                  T2   11 S 0244799;   0       0       0             0           0            1402    CS, TC     90-100
                       4192846                                                                m

                  T3   11 S 0244754;   0       0       0             0           0            1411    CS, TC     90-100
                       4192754                                                                m

                  T4   11 S 0244740;   3       3       0             0           0            1414    CS, TC     90-100
                       4192673                                                                m

                  T5   11 S 0244736;   4       2       2             0           0            1410    CS, TC     90-100
                       4192579                                                                m

                  T6   11 S 0244727;   5       1       4             0           0            1435    CS, TC     90-100
                       4192490                                                                m

                  T7   11 S 0244724;   2       0       2             0           0            1446    CS, TC     90-100
                       4192393                                                                m

                  T8   11 S 0244716;   0       0       0             0           0            1464    CS, TC     90-100
                       4192295                                                                m

         BB022    T1   11 S 0244418;   10      7       3             1           0            1390    CS, TC     90-100
                       4193120                                       Ponderosa                m

                  T2   11 S 0244512;   0       0       0             0           0            1383    CS, TC     90-100
                       4193093                                                                m

                  T3   11 S 0244607;   71      69      2             0           0            1378    CS, TC     90-100
                       4193060                                                                m

                  T4   11 S 0244691;   31      31      0             0           0            1389    CS, TC     90-100
                       4193013                                                                m

                  T5   11 S 0244783;   12      12      0             0           0            1387    CS, TC     90-100
                       4192970                                                                m

6/2/17   AA008    T1   11 S 0241524;   37      35      2             0           4 dead fir   1354    CS, TC     90-100
                       4191519                                                                m

                  T2   11 S 0241462;   8       4       4             1           0            1328    CS, TC     90-100
                       4191574                                       Ponderosa                m

                  T3   11 S 0241416;   20      0       20            0           0            1328    CS, TC     90-100
                       4191653                                                                m

                  T4   11 S 0241353;   23      0       23            0           0            1336    CS, TC     90-100
                       4191752                                                                m




                                                       Declaration of Chad Hanson, Exhibit 3, Page 11
     Case 1:19-cv-01420-DAD-SAB Document 25-3 Filed 09/24/19 Page 12 of 29


                  T5   11 S 0241291;   32    1     31        0           0   1349   CS, TC   90-100
                       4191831                                               m

                  T6   11 S 0241238;   21    1     20        0           0   1349   CS, TC   90-100
                       4191910                                               m

          BB062   T1   11 S 0245998;   2     1     1         1           0   1473   CS, TC   90-100
                       4194258                               Ponderosa       m

                  T2   11 S 0246030;   50    22    28        0           0   1481   CS, TC   90-100
                       4194358                                               m

                  T3   11 S 0246063;   3     1     2         0           0   1471   CS, TC   90-100
                       4194444                                               m

6/21/17   L005    T1   N 38.00056      269   254   15        0           0   1500   CS, GS   90-100
                       W 120.01620                                           m

                  T2   N 37.99968      18    16    2         0           0   1485   CS, GS   90-100
                       W 120.01636                                           m

                  T3   N 37.99878      8     6     2         0           0   1470   CS, GS   90-100
                       W 120.01650                                           m

                  T4   N 37.99763      0     0     0         0           0   1465   CS, GS   80-90
                       W120.01663                                            m

          L006    T1   N 37.99327      4     4     0         0           0   1455   CS, GS   90-100
                       W120.01634                                            m

                  T2   N 37.99264      3     2     1         0           0   1460   CS, GS   90-100
                       W120.01668                                            m

          L003    T1   N 38.00039      325   229   96        0           0   1680   CS, GS   90-100
                       W119.99072                                            m

                  T2   N 38.00095      277   259   18        0           0   1685   CS, GS   90-100
                       W119.99061                                            m

                  T3   N 38.00182      9     9     0         0           0   1690   CS, GS   90-100
                       W119.99033                                            m

                  T4   N 38.00238      53    53    0         0           0   1690   CS, GS   90-100
                       W119.99026                                            m




                                                   Declaration of Chad Hanson, Exhibit 3, Page 12
           Case 1:19-cv-01420-DAD-SAB Document 25-3 Filed 09/24/19 Page 13 of 29
                                               Appendix B
              Photos were taken in Rim Fire Burn Area in unlogged high intensity fire patches
           threatened by logging under the Rim Fire Reforestation FEIS in May and June of 2017.

                                           Conifer Regeneration




Appendix B: Center for Biological Diversity, John Muir Project and Sierra Club Comments           1

                                                 Declaration of Chad Hanson, Exhibit 3, Page 13
           Case 1:19-cv-01420-DAD-SAB Document 25-3 Filed 09/24/19 Page 14 of 29




Appendix B: Center for Biological Diversity, John Muir Project and Sierra Club Comments           2

                                                 Declaration of Chad Hanson, Exhibit 3, Page 14
           Case 1:19-cv-01420-DAD-SAB Document 25-3 Filed 09/24/19 Page 15 of 29




Appendix B: Center for Biological Diversity, John Muir Project and Sierra Club Comments           3

                                                 Declaration of Chad Hanson, Exhibit 3, Page 15
           Case 1:19-cv-01420-DAD-SAB Document 25-3 Filed 09/24/19 Page 16 of 29




Appendix B: Center for Biological Diversity, John Muir Project and Sierra Club Comments           4

                                                 Declaration of Chad Hanson, Exhibit 3, Page 16
           Case 1:19-cv-01420-DAD-SAB Document 25-3 Filed 09/24/19 Page 17 of 29




Appendix B: Center for Biological Diversity, John Muir Project and Sierra Club Comments           5

                                                 Declaration of Chad Hanson, Exhibit 3, Page 17
           Case 1:19-cv-01420-DAD-SAB Document 25-3 Filed 09/24/19 Page 18 of 29




Appendix B: Center for Biological Diversity, John Muir Project and Sierra Club Comments           6

                                                 Declaration of Chad Hanson, Exhibit 3, Page 18
           Case 1:19-cv-01420-DAD-SAB Document 25-3 Filed 09/24/19 Page 19 of 29




Appendix B: Center for Biological Diversity, John Muir Project and Sierra Club Comments           7

                                                 Declaration of Chad Hanson, Exhibit 3, Page 19
           Case 1:19-cv-01420-DAD-SAB Document 25-3 Filed 09/24/19 Page 20 of 29




Appendix B: Center for Biological Diversity, John Muir Project and Sierra Club Comments           8

                                                 Declaration of Chad Hanson, Exhibit 3, Page 20
           Case 1:19-cv-01420-DAD-SAB Document 25-3 Filed 09/24/19 Page 21 of 29




Appendix B: Center for Biological Diversity, John Muir Project and Sierra Club Comments           9

                                                 Declaration of Chad Hanson, Exhibit 3, Page 21
           Case 1:19-cv-01420-DAD-SAB Document 25-3 Filed 09/24/19 Page 22 of 29




                                    Flowers and Shrubs = groundcover




Appendix B: Center for Biological Diversity, John Muir Project and Sierra Club Comments           10

                                                 Declaration of Chad Hanson, Exhibit 3, Page 22
           Case 1:19-cv-01420-DAD-SAB Document 25-3 Filed 09/24/19 Page 23 of 29




Appendix B: Center for Biological Diversity, John Muir Project and Sierra Club Comments           11

                                                 Declaration of Chad Hanson, Exhibit 3, Page 23
           Case 1:19-cv-01420-DAD-SAB Document 25-3 Filed 09/24/19 Page 24 of 29




                                         Clear Streams and Creeks




Appendix B: Center for Biological Diversity, John Muir Project and Sierra Club Comments           12

                                                 Declaration of Chad Hanson, Exhibit 3, Page 24
           Case 1:19-cv-01420-DAD-SAB Document 25-3 Filed 09/24/19 Page 25 of 29




Appendix B: Center for Biological Diversity, John Muir Project and Sierra Club Comments           13

                                                 Declaration of Chad Hanson, Exhibit 3, Page 25
           Case 1:19-cv-01420-DAD-SAB Document 25-3 Filed 09/24/19 Page 26 of 29




Appendix B: Center for Biological Diversity, John Muir Project and Sierra Club Comments           14

                                                 Declaration of Chad Hanson, Exhibit 3, Page 26
           Case 1:19-cv-01420-DAD-SAB Document 25-3 Filed 09/24/19 Page 27 of 29




                    Clear water downstream of large unlogged high intensity fire patch


Appendix B: Center for Biological Diversity, John Muir Project and Sierra Club Comments           15

                                                 Declaration of Chad Hanson, Exhibit 3, Page 27
           Case 1:19-cv-01420-DAD-SAB Document 25-3 Filed 09/24/19 Page 28 of 29




                        Areas that were Post Fire Logged by USFS in 2014 and 2015




Appendix B: Center for Biological Diversity, John Muir Project and Sierra Club Comments           16

                                                 Declaration of Chad Hanson, Exhibit 3, Page 28
           Case 1:19-cv-01420-DAD-SAB Document 25-3 Filed 09/24/19 Page 29 of 29




Appendix B: Center for Biological Diversity, John Muir Project and Sierra Club Comments           17

                                                 Declaration of Chad Hanson, Exhibit 3, Page 29
